The opinion of the court was delivered by
Mr. Chiee Justice Simpson.
The defendant, appellant, a married woman, borrowed of the plaintiff, respondent, $ 160, for which she gave a note and a mortgage to secure said note on a tract of land, her separate estate. This money was borrowed, the greater part to be used to pay off certain debts of her husband to W. D. Sullivan, McCarley, and G. W. Sullivan, and thé balance in the purchase of supplies for the family, a portion of which had already been advanced to the said husband. The action below was brought to foreclose said mortgage and for judgment for any deficiency on said note.
As to„the facts, the Circuit Judge found: “That the defendant borrowed the money of the plaintiff for the express purpose of lifting a mortgage from her land, which she had placed thereon as security for her husband’s debt, and also to lift a mortgage *502from a mule of which she herself was a part owner, and to get supplies to make a crop on her farm;” and further, “that the plaintiff loaned the money for this express purpose, the defendant having told the plaintiff for what she wanted the money.” It appears from the testimony, as already stated, that the defendant’s husband contracted the debts to W. D. Sullivan, T. A. Mc-Carley, and G. W. Sullivan; that he gave the mortgage on a mule owned in part by himself and in part by his wife to W. D. Sullivan and McCarley, and that his wife had given a mortgage on her land to secure the debt to G. W. Sullivan and to raise money to pay off these debts of her husband, and to purchase some supplies for the family, for which the husband was liable. The $160 in question was borrowed from the plaintiff, the plaintiff having full knowledge of the purpose of defendant in getting said money.
We think this case falls directly under the principle laid down and enforced in the cases of Tribble v. Poore, 30 S. C., 97 ; Gwynn v. Gwynn, 31 Ibid., 482; Greig & Matthews v. Smith, 29 Id., 435. It is true that it has been held in several cases in this State that a married woman may borrow money, and secure its payment by a valid mortgage, although the money may be used by or for the benefit of the husband, provided that the lender has no knowledge of such intended use. The cases, however, above make a marked distinction between such cases and cases where the lender is informed of the intended use, or has knowledge thereof, holding unequivocally in such latter cases that the note, mortgage, or whatever obligation may be given in such case, is absolutely void. Inasmuch, therefore, as the plaintiff here had full knowledge that she was lending the money -in question to defendant to pay off her husband’s debts, and to furnish him with the means of supplying his family with necessaries, there can be no question that the judgment below must be reversed under the authority of the cases supra.
It is the judgment of this court, that the judgment of the Circuit Court be reversed.
Mr. Justice McIver concurred.